DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “one set of two respective front” (line 3) which is incoherent.  
Claim 1 recites “one set of two respective front or one set of two rear respective transverse lateral fasteners” (lines 3-4, note the alternative form “or”).  Claim 1 further recites “two…rods…respectively laterally connecting a respective front fastener … to a rear fastener”, effectively reciting a front fastener and 
Claim 1 recites “a pair of dental aligners” (line 2) and “each aligner” (lines 3, 9, 12, etc.).  It is unclear whether each aligner is the same, different, or part of said “pair of dental aligners.  
Claim 1 recites “a front part of the V-shape” (lines 10-11), “the front part of the outer shell” (lines 12-13), “the front part on an outer face” (line 21).  It is unclear whether the multiple recitations of “front part” are the same or different elements. 
Claim 1 recites “the material” (line 14) which lacks sufficient antecedent basis in the claim.  
Claim 1 recites “the notch” (line 15 and line 19), and “the elongate notch” (line 22” which lack sufficient antecedent bases.  It is unclear whether if “the notch” and/or “the elongate notch” are the same, different from, or part of “at least one elongate notch” (line 12-13). 
Claim 3 recites “each wedge” (line 1) which lacks sufficient basis in the claim(s).  Note that the base claim 1 recites “an attached wedge” (lines 22-23).  It is unclear whether “each wedge” in claim 3 is the same, different from, or part of the “attached wedge” in claim 1
Claim 4 recites “the wedge” and “the notch”, both of which lack sufficient antecedent bases in the claims. 
Claims 5-6 each recites “the elongate notch” which lacks sufficient antecedent basis in the claims.  
Claim 11 recites “the notch” (line 11), which lacks antecedent basis.  Note that it is unclear whether the recited “the notch” is the same, different from, or part of “at least one notch” previously defined in claim 11 (line 7). 
Claim 11 recites “a front part of the V-shape” (line 6),  “the front part on an outer face” (line 12).  It is unclear whether the multiple recitations of “front part” are the same or different elements. 
Claim 12 is in improper dependent form.  Claim 12 appears to be dependent on the base claim 11, but has a different preamble from claim 11.  It is unclear exactly what (e.g. the intraoral device, a kit, a system, etc.) is being claimed in claim 12.  
The claims are generally narrative and indefiniteness, failing to conform with current U.S. practice.  The above list of issues of indefiniteness is not exhaustive.  Applicant is required to review and amend the claims to cure all issues of indefiniteness. 
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  
Conclusion

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772